UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4293


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

GREGORY MICHAEL MCMAHAN,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (2:07-cr-00002-LHT-3)


Submitted:    November 26, 2008            Decided:   December 29, 2008


Before WILKINSON and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory Michael McMahan seeks to appeal his conviction

and sentence.      In criminal cases, the defendant must file the

notice of appeal within ten days after the entry of judgment.

Fed. R. App. P. 4(b)(1)(A).               With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.     Fed.   R.    App.       P.   4(b)(4);      United    States   v.    Reyes,

759 F.2d 351, 353 (4th Cir. 1985).

            The      district            court         entered       judgment        on

October 29, 2007.             The     notice      of    appeal     was      filed    on

January 14, 2008.        See Fed. R. App. P. 4(c); Houston v. Lack,

487 U.S. 266 (1988).           Because McMahan failed to file a timely

notice of appeal or to obtain an extension of the appeal period,

we dismiss the appeal.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the    court     and     argument    would    not    aid    the

decisional process.

                                                                            DISMISSED




                                           2